Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3-9, and 19-28 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-6, 8-9, 19, 24-25, and 27-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, 9-10, 12-16, 18 of U.S. Patent No. 11,119,513. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim the same invention interrupting irrigation based on railfall. A comparison of independent claim 1 of the current application and independent claim 10 of the US Patent is provided for example.


Current Application 17/475325
US Patent 11,119,513
Claim 1. A system for interrupting irrigation based on rainfall, the system comprising: 

an irrigation controller configured to control irrigation via control of irrigation valves based on an irrigation schedule; 

an interface unit including a housing and a control unit within the housing and configured to be removably coupled to the irrigation controller, wherein the interface unit is configured to: 

cause an interruption of the irrigation based on, rain sensor data indicating rainfall; and 

remove the interruption after a completion of a user settable interval of time after the rain sensor data indicates a rainfall stop, wherein the user settable interval of time comprises a number of hours or days; 

wherein the control unit is configured to: 

in response to the rain sensor data indicating the rainfall stop, initiate a countdown of a remainder of time left on the user settable interval of time of the interruption; 

obtain additional rain sensor data at intermittent intervals during the countdown of the remainder of time left on the user settable interval of time of the interruption; and 

at one of the intermittent intervals, reset the countdown of the remainder of time left on the user settable interval of time of the interruption in response to a determination, by the control unit, that the additional rain sensor data indicates rainfall has resumed.
Claim 10. A method of interrupting irrigation executed by irrigation controller based on rainfall, the method comprising: 

providing an irrigation controller configured to execute an irrigation schedule and selectively output activation power signals to one or more of a plurality of station activation lines coupled to irrigation valves based on the irrigation schedule; 

providing an interface unit including a housing and a control unit within the housing and configured to be removably coupled to the irrigation controller; causing, via the control unit, an interruption of one or more watering schedules executed by the irrigation controller based on signaling received from a rain sensor, the rain sensor being separate from the interface unit; 

removing, via the control unit, the interruption after a completion of a user settable interval of time after rain sensor data indicates a rainfall stop, wherein the user settable interval of time comprises a number of hours or days; 

initiating, via the control unit and in response to the rain sensor data indicative of the rainfall stop, a timer configured to count down a remainder of time left on the user settable interval of time of the interruption; 

obtaining, via the control unit, additional rain sensor data from the rain sensor at intermittent intervals during a countdown, by the timer, of the remainder of time left on the user settable interval of time of the interruption; 

determining, via the control unit, that the additional rain sensor data indicates that rainfall has resumed; and 

resetting via the control unit and at the one of the intermittent intervals, the timer to restart a countdown of the remainder of time left on the user settable interval of time of the interruption.



Claims 7, 20-21, 23, and 26 are also objected as these are dependent claims from their corresponding independent claims.


Short summary of the cited prior art by the examiner in the PTO-892 form but not used in the rejection above.
A. US-6240325 discloses an electronic control unit with modifiable pre-set programs for the control of automatic watering systems with plural lines.
B. US-2991938 discloses an automatic irrigation system capable of causing irrigation at predetermined intervals and automatically regulating irrigation including interrupting the irrigation based on rainfall.
C. US-10101753 discloses an auxiliary sprinkler controller for use in an existing sprinkler system that is configured to water in multiple zones for multiple durations each day in each zone, where the auxiliary sprinkler controller enables or inhibits each specific duration to achieve a desired combination of durations for each specific zone's watering needs. 
N. WO-2004091286 discloses system and method for controlling irrigation with rain sensor detecting that it is raining, the controller suspends irrigation until the rain stops or until the rain stops for a predetermined period of time.
O. CA-2688197 discloses an automatically adjusting irrigation controller with temperature and rainfall sensor wherein the rainfall sensor provides a measurement amount of rainfall, as opposed to a rain cutoff switch sensor which detects when rainfall exceeds a predefined level to activate a switch to interrupt irrigation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116